   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 1 of 17




JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAAT, Special Assistant United States Attomey (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #I 018849)
Attorneys for the United States of America
111 South Main Street, # 1800
Salt Lake City, Utah 84111
Telephone: (80 I) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
       leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       jolm.e.sullivan@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                             Case No. 2:18-CR-365-JNP-BCW

                       Plaintiff,

       v.                                            STATEMENT BY DEFENDANT IN
                                                     ADVANCE OF PLEA OF GUILTY
RACHEL ANN KINGSTON,                                 AND PLEA AGREEMENT PURSUANT
                                                     TO FED. R. CRIM. P. l l(c)(l)(C)
                       Defendant.

                                                     District Judge Jill N. Parrish
                                                     Magistrate Judge Brooke C. Wells




       I hereby acknowledge and certify that I have been advised of and that I understand the
following facts and rights, and that I have had the assistance of counsel in reviewing, explaining,
and entering into this agreement:

        1.     As pait of this agreement with the United States of America ("United States"), I
intend to plead guilty to Counts 1, 23, 40, 41, and 45 of the Second Superseding Indictment, ECF
135. My attorney has explained the nature of the charges against me, and I have had an
  Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 2 of 17




opportunity to discuss the nature of the charges with my attorney. I understand the charges and
what the United States is required to prove in order to convict me.

           (a) The elements of Count I, charging Conspiracy to Commit Mail Fraud, are:

              1.   First: two or more persons agreed to commit mail fraud in violation of 18
                   U.S.C. § 1341, the elements of which are:

                    1. First: the defendant devised or intended to devise a scheme to defraud, as
                       alleged in the indictment;

                   2. Second: the defendant acted with specific intent to defraud;

                   3. Third: the defendant mailed something, or caused another person to mail
                      something, through the United States Postal Service or a private or
                      commercial interstate carrier for the purpose of carrying out the scheme;

                   4. Fourth: the scheme employed false or fraudulent pretenses,
                      representations, or promises that were material.

             11.   Second: the defendant knew the essential objective of the conspiracy;

             iii. Third: the defendant knowingly and voluntarily involved herself in the
                  conspiracy; and

             iv. Fourth: there was interdependence among the members of the conspiracy.

          (b) The elements of Count 23, charging Conspiracy to Commit Concealment Money
              Laundering, are:

              i. First: two or more persons agreed to commit concealment money laundering in
                 violation of 18 U.S.C. § l 956(a)(l )(B)(i), the elements of which are:

                   I. First: the defendant conducted or attempted to conduct a financial
                      transaction;

                   2. Second: the financial transaction involved the proceeds of the mail fraud
                      scheme alleged in Count 1 of the indictment;

                   3. Third: the defendant knew that the property involved in the financial
                      transaction represented the proceeds of some form of unlawful activity;
                      and

                   4. Fomth: the defendant conducted or attempted to conduct the financial
                      transaction knowing that it was designed in whole or in patt to conceal or
                      disguise the nature, location, source, ownership, or control of the proceeds



                                                2
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 3 of 17




                      of unlawful activity.

              ii. Second: the defendant knew the essential objective of the conspiracy;

             iii. Third: the defendant knowingly and voluntarily involved himself or herself in
                  the conspiracy; and

             1v. Fourth: there was interdependence among the members of the conspiracy, that
                 is, the members, in some way or manner, intended to act together for their
                 shared mutual benefit within the scope of the conspiracy charged.

           (c) The elements of Counts 40 and 41, charging a violation of 18 U.S.C. § 1957,
               Expenditure Money Laundering, are:

              i. First, the defendant engaged or attempted to engage in a monetary transaction;

             ii. Second, that defendant knew the transaction involved criminally derived
                 property;

             iii. Third, the property had a value greater than $10,000;

             iv. Fourth, the property was derived from the mail fraud scheme alleged in Count
                 I of the indictment;

             v. Fifth, the transaction occurred in the United States.

           (d) The elements of Counts 45, charging a violation of 18 U.S.C. § 1512(c)(I),
               Obstruction by Concealing and Destroying Records and Objects, are:

              i, First, the defendant altered, destroyed, mutilated, or concealed a record,
                 document, or other object;

             11. Second, the defendant acted corruptly; and

             m. Third, the defendant acted with the intent to impair the record, document, or
                other object's integrity or availability for use in an official proceeding.

       2.      I know that the maximum possible penalty provided by law for Counts 1, 23, 40,
41, and 45 are the following.

          (a) I know that the maximum possible penalty for Count I of the Second Superseding
              Indictment, a violation of 18 U.S.C. § 1349, is a term of imprisonment of20
              years, a fine of $250,000 or twice the gross gain or loss, a term of supervised
              release of 3 years, and any applicable forfeiture. I understand that ifI violate a
              term or condition of supervised release, I can be returned to prison for the length
              of time provided in 18 U.S.C. § 3583(e)(3).




                                                3
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 4 of 17




            (b) I know that the maximum possible penalty provided by law for Count 23 of the
                Second Superseding Indictment, a violation of 18 U.S.C. § I 956(h), is a term of
                imprisonment of20 years, a fine of$500,000 or twice the value of the property
                involved, a term of supervised release of 3 years, and any applicable forfeiture.

            (c) I know that the maximum possible penalty provided by law for Counts 40 and 41
                of the Second Superseding Indictment, violations of 18 U.S.C. § 1957, is a term
                of imprisonment of 10 years, a fine of$250,000, or twice the value of the property
                involved, a term of supervised releases of 3 years, and any applicable forfeiture.

           (d) I know that the maximum possible penalty provided by law for Count 45, charging
               a violation of 18 U.S.C. § I5I2(c)(I), is a term of imprisonment of20 years, a fine
               of $500,000, and a term of supervised release of 3 years.

           a. Additionally, I know the Court is required to impose an assessment in the amount
of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013. Furthermore, restitution to
the victim of my offenses shall be ordered pursuant to 18 U.S.C. § 3663A.

           b. I understand that, ifl am not a United States citizen, I may be removed from the
United States, denied citizenship, and denied admission to the United States in the future.

        3.      I know that the sentencing procedures in this case and the ultimate sentence will
be determined pursuant to I8 U.S.C. § 3553(a), and that the Court must consider, but is not
bound by, the United States Sentencing Guidelines, in determining my sentence. I have discussed
these procedures with my attorney. I also know that the final calculation of my sentence by the
Court may differ from any calculation the United States, my attorney, or I may have made, and I
will not be able to withdraw my plea if this occurs. However, because my plea of guilty is being
entered pursuant to Rule I l(c)(I)(C), as explained below, I know that I will be able to withdraw
my plea if the Court does not accept the terms of this agreement.

       4.      I stipulate to the following United States Sentencing Guidelines calculation, and
understand that this stipulation is not binding on the Court:

 Base offense level per§ 2Sl.l(a)(l) and§ 2Bl.l(a)(l) and§ 2Bl.l(b)(l)(P) (intended             37
 fraud loss more than $550 million):
 Two-level enhancement for conviction under I8 U.S.C. § I956 pursuant to                        +2
 § 2Sl.l(b)(2)(B):
 Two-level enhancement for sophisticated means per§ 2Bl.l(b)(IO)(C):                            +2
 Two-level enhancement for obstruction of justice enhancement per § 3C I. I :                   +2

       I reserve the right to argue as to acceptance of responsibility per § 3El .1 and role in the
offense per§ 3B I. I.

       5.     I know that I can be represented by an attorney at every stage of the proceeding,
and I know that ifl cannot afford an attorney, one will be appointed to represent me.




                                                  4
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 5 of 17




       6.      I know that I have a right to plead "Not Guilty" or maintain my earlier plea of
''Not Guilty" and can have a trial on the charges against me.

        7.       I know that I have a right to a trial by jury, and I know that ifl stand trial by a
jury:

             a. I have a right to the assistance of counsel at every stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require the
attendance and testimony of those witnesses. If I cam1ot afford to pay for the appearance of a
witness and mileage fees, the United States will pay them.

             e. I cannot be forced to incriminate myself, and I do not have to testify at any trial.

          f. If I do not want to testify, the jury will be told that no inference adverse to me
may be drawn from my election not to testify.

           g. The United States must prove each and every element of the offense charged
against me beyond a reasonable doubt.

             h. It requires a unanimous verdict of a jury to convict me.

           i. If I were to be convicted, I could appeal, and if! could not afford to appeal, the
United States would pay the costs of the appeal, including the services of appointed counsel.

        8.      If! plead guilty, I will not have a trial of any kind.

       9.      I know that 18 U.S.C. § 3742(c)(l) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence, and in
consideration of the concessions and/or commitments made by the United States in this plea
agreement, I knowingly, voluntarily and expressly waive my right to appeal as set forth in
paragraph 12 below.

        I 0.   I know that under a plea of guilty the judge may ask me questions under oath
about the offense. The questions, if asked on the record and in the presence of counsel, must be
answered truthfully and, if! give false answers, I can be prosecuted for pe1jury.

       11.     I stipulate and agree that the following facts accurately describe my conduct.
These facts provide a basis for the Court to accept my guilty plea:

        At all times relevant to the charges in the indictment I was employed at Washakie
Renewable Energy ("WRE") or United Fuels Supply ("UFS"), which was its sister company. At
all relevant times, I worked in roles and on tasks assigned by Jacob Kingston, including working
as a Project Manager. I was not involved in or privy to every aspect ofWRE/UFS in my role as


                                                    5
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 6 of 17




Project Manager. I was not present as a project manager for the entirety of the period alleged in
the Second Superseding Indictment, in part because I was removed from managing projects for a
time by Jacob Kingston due to health concerns and because I realized we were unlawfully
claiming false tax credits. At all times during my employment at WRE/UFS and at all relevant
times during the indictment when I was performing any task relevant to WRE/UFS I did so at the
direction of and with the full knowledge of at least Jacob Kingston. At times, I also coordinated
with Isaiah Kingston and Sally Kingston, who also worked for WRE/UFS. I agreed with Jacob
Kingston, Isaiah Kingston, and Sally Kingston, and others, to prepare fake paperwork and cycle
money to suppott fraudulent claims for tax refunds.

        In my role as Project Manager at WRE/UFS, I was tasked with working with customers,
partners, and toll processors of WRE/UFS. I was responsible for creating invoices pe1taining to
various projects as needed. I was also responsible for sending wires to vendors and others.

         In the spring of201 l, I met with Frank DiBenedetto and Michelle Helms from the
company Grease Depot in Clearwater, Florida. I managed a project with them as a toll processor
for WRE/UFS. I was at the processing facility of Grease Depot and saw their final product which
was a solid-not a liquid. I knew that their product was a solid and was waste and that they were
paying to burn at a waste to energy facility. I assisted in the creation of back-dated paperwork for
Grease Depot including toll processing agreements, invoices and other documents for the years
2009, 2010, and 201 I. I knew that WRE/UFS did not have any business dealings with Grease
Depot, Michelle Helms, or Frank Dibenedetto during the years 2009, 20 l 0, or early 2011. I knew
that Grease Depot could not have toll processed product of any kind on behalf ofWRE/UFS
during 2009, 2010, or early 2011. I also created false and backdated paperwork falsely claiming
that this solid was "heating oil," "Alternative Fuel 100," "flex fuel" or "flex fuel plus diesel fuel
additive" which was "toll processed" by Grease Depot on behalf of Washakie, but was in fact
just garbage. I knew that WRE was claiming tax credits on this material. Jacob Kingston and
Isaiah Kingston also knew that this product was garbage.

        During my employment at WRE/UFS, I worked on a project for purchasing Viscon. This
Viscon project was Levon Termendzhyan's idea. Jacob Kingston told me that this project was
just a way for Tennendzhyan to get his money from WRE/UFS. The price of the Viscon product
was inflated and overpriced. The invoices were meant to make it appear as though there were a
legitimate business reason for WRE/UFS to be sending money to Tennendzhyan's entity. In fact,
the funds sent over were Termendzhyan's share of the proceeds from the filing of false claims
for fuel tax credits. I also know that Levon Termendzhyan brought a lawsuit related to this
Viscon project, to ensure he received his part of the tax credit.

        I engaged in a number of projects with Dery! Leon of SCM/Catan, and I knew some of
them were fraudulent, including the creation of fake invoices fraudulently claiming that WRE
sold B99 to SCM and bought B 100 from Catan. I created fake invoices to create documentation
to back up the claims for the tax credit. I also sent wires to Leon, to or from his companies SCM
and Catan, to create the appearance that true business transactions were occurring; Isaiah
Kingston would verify these wires because two people were required to send out the wire
transfers. I knew that the money being wired between SCM and Catan involved funds received
from filing false tax claims. I worked on these false invoices with the help of Leon and at the


                                                 6
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 7 of 17




direction of Jacob Kingston. I knew that the numbers on these invoices were all false and
fabricated. I knew that there was not real biodiesel being created, blended, or sold, and so I knew
we did not qualify for the tax credits we were claiming. I agreed with Jacob Kingston and Isaiah
Kingston to cycle money that I knew to be from fraudulent tax refunds in order to create the
appearance that fuel was being bought and sold.

        While working on the Leon project I would not send the information through email.
Instead, the false invoices were kept on a thumb drive or faxed. On one occasion, I visited Leon
in Miami, Florida and hand delivered a thumb drive with the false invoices because I knew that
this project was illegal and I wanted to make sure it could not be intercepted. This project with
Leon lasted at least several months.

        In February 2016, I was aware that P.K. at WRE received a phone call from an individual
who used the pseudonym "Mr. Green" and was told that WRE/UFS was going to be "raided"
soon. After this phone call was received, Jacob Kingston decided that hard drives would be
removed. Jacob Kingston also directed me to remove documents from my office and that of his
assistant. I personally took files from the cabinets in my office and a neighboring office of an ex-
employee, and placed them into several boxes. I took the boxes out of the WRE/UFS offices and
put them in my car and took them home. These files which were removed prior to any law
enforcement warrants, were eventually taken up to the WRE plant in Plymouth, Utah. I know
that the hard drive in my computer was changed; Jacob Kingston told me it was best that my
hard drive was removed. These files, which were removed prior to any law enforcement
warrants, were eventually taken up to the WRE plant in Plymouth, Utah.

        I knew that an individual, code-named "Commissioner Gordon," who I believed to be a
high level DOJ official, was going to help WRE/UFS with its legal troubles. I recall
communicating with the person I thought was Commissioner Gordon through burner phones that
Jacob Kingston directed me to buy and use.

        Additionally, during my employment at WRE/UFS, I created multiple wire transfer
requests to accounts in Turkey at the direction of Jacob Kingston, and verified by Isaiah
Kingston. Specifically, I participated in creating a December 14, 2015 $2, 100,000 wire from
Washakie Renewable Energy to Jacob Kingston's account at Garanti Bank, Turkey and a
December 28, 2015, $6,900,000 wire from Washakie Renewable Energy to Jacob Kingston's
account at Garanti Battle, Turkey, as charged in Counts 40 and 41. I knew that the money used
for these wires involved funds received from filing false claims for fuel tax credits.

        12.    The only terms and conditions pertaining to this plea agreement between me and
the United States are as follows:

          a. Guilty Plea. I will plead guilty to Counts 1, 23, 40, 41, and 45 are of the Second
Superseding Indictment.

           b. Stipulated Sentence. Pursuant to Rule 1 l(c)(l)(C) of the Federal Rules of
Criminal Procedure, the sentence imposed by the Court will be no more than 15 years (180
months) imprisonment.



                                                 7
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 8 of 17




               (1)     I understand that this agreement, including my plea, the agreed upon
maximum sentence, and all other terms referenced herein, are subject to the approval of, and
acceptance by the Comt. I further understand that the Court will likely order the preparation of a
Presentence Report to assist in the determination of whether this plea and the agreement are
appropriate, and l agree to fully cooperate in the preparation of the Presentence Report.

                (2)    If, after receiving all relevant information, the Court rejects the plea
agreement and determines that a sentence higher than the agreed upon sentence of no more than
15 years (180 months) will be imposed, l will have the right to withdraw the plea of guilty and
the terms of this agreement will become null and void. Likewise, ifthe Court rejects the plea
agreement, I understand that the United States will have the right to move to vacate this
agreement, and all terms of this agreement will become null and void.

             c. Relevant Conduct. l understand and agree that the Presentence Report may
include descriptions of conduct I engaged in which either was not charged against me, will not
be pleaded to by me, or both. I understand and agree that the Court will take these facts into
consideration in determining the reasonableness of the stipulated sentence. I agree and stipulate
that the intended loss of my conduct was $1,166,792,650 and that the actual loss caused by my
conduct was $51 l ,842,773.

           d. Appeal Waiver.

                (I)     Fully understanding my limited right to appeal my sentence, as explained
above in paragraph , and in consideration of the concessions and/or commitments made by the
United States in this plea agreement, I knowingly, voluntarily, and expressly waive my right to
appeal any sentence imposed upon me, except that I do not waive the right to appeal as set forth
in l 8 U.S.C. § 3742(c)(I ), which states that I may not file a notice of appeal unless the sentence
imposed is greater than the sentence set forth in this agreement.

                (2)    I also knowingly, voluntarily, and expressly waive my right to challenge
my sentence, unless the sentence imposed is greater than the sentence set forth in this agreement,
in any collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U.S.C. § 2255, except on the issue of ineffective assistance of counsel.

               (3)    l understand that this waiver of my appeal and collateral review rights
concerning my sentence shall not affect the United States' right to appeal my sentence pursuant
to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

               (4)     I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the Court's
sentencing authority, including, but not limited to: (I) sentencing determinations; (2) the
imposition of imprisonment, fines, supervised release, probation, and any specific terms and
conditions thereof; and (3) any orders of restitution.

           e. Prcsentence Report and Financial Information. I agree to provide truthful and
complete information, including financial information, as requested by the probation office for
the preparation of my presentence report and for determination of the conditions of my


                                                  8
   Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 9 of 17




supervised release. I also consent to allowing the United States Attorney's Office to run a credit
check on me. I consent to being placed on the Treasury Offset Program and State Finder.

           f.   Restitution.

               (I)     I agree that I am subject to mandatory restitution because my case falls
within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on Count 1 of the Second
Superseding Indictment, to which I am pleading guilty. My attorney has explained what
mandatory restitution means.

               (2)      Under 18 U.S.C. § 3663A(a)(3), I agree to pay restitution to the Internal
Revenue Service, in the amount of $511,842,773, due at the time of sentencing. I agree that this
total amount of restitution reflected in this agreement results from my fraudulent conduct. I
agree to pay this specific restitution, joint and several with any codefendants, and agree that this
amount should not be reduced or increased through apportionment of liability under 18 U.S.C. §
3664(h).

                (3)       I agree to the following additional provisions regarding restitution:

                      i. I agree that restitution is due and payable immediately after the judgment
                         is entered and is subject to immediate enforcement, in full, by the United
                         States. If the Court imposes a schedule of payments, I agree that the
                         schedule of payments is a schedule of the minimum payment due, and that
                         the payment schedule does not prohibit or limit the methods by which the
                         United States may immediately enforce the judgment in full. The IRS will
                         use the amount of restitution ordered as the basis for a civil assessment
                         under 26 U.S.C. § 620 I (a)(4). I do not have the right to challenge the
                         amount of this restitution-based assessment. See 26 U.S.C. §
                         620 !(a)(4)(C). Neither the existence of a restitution payment schedule nor
                         my timely payment of restitution according to that schedule will preclude
                         the IRS from immediately collecting the full amount of the restitution-
                         based assessment.

                      ii. I am entitled to receive credit for restitution paid pursuant to this plea
                          agreement against those assessed civil tax liabilities due and owing for the
                          same periods for which restitution was ordered. I understand and agree
                          that the plea agreement does not resolve my civil tax liabilities, that the
                          IRS may seek additional taxes, interest and penalties from me relating to
                          the conduct covered by this plea agreement and for conduct relating to
                          another time period, and that satisfaction of the restitution debt does not
                          settle, satisfy, or compromise my obligation to pay any remaining civil tax
                          liability. I authorize release of information to the IRS for purposes of
                          making the civil tax and restitution based assessments.

                  n1. I understands that I am not entitled to credit with the IRS for any payment
                      until the payment is received by the IRS.



                                                    9
  Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 10 of 17




                     1v. If full payment cannot be made immediately, I agree to make a complete
                         and accurate financial disclosure to the IRS on forms prescribed by the
                         IRS (including, but not limited to, IRS Form 433-A and Form 433-B, as
                         appropriate), and to disclose to the IRS any and all additional financial
                         information and financial statements provided to the probation office. I
                         also agree to provide the above-described information to the probation
                         office.

                     v. If I make a payment of the restitution agreed to above prior to sentencing,
                        the payment will be applied as a credit against the restitution ordered.

               (4)    I understand that the amount of restitution and the schedule of payments
will be determined as a part of the sentencing proceedings in accordance with the provisions of
18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court. I agree thatthe payment
and enforcement of my restitution order is governed by 18 U.S.C. § 3664, and my lawyer has
explained the consequences of an order of restitution.

               (5)     I understand and agree that payment of any restitution owed, pursuant to
the schedule set by the Court at sentencing, should be a condition of any term of probation or
supervised release imposed upon me. I know that ifl fail to pay restitution as ordered, the failure
can be considered a violation of probation or supervised release and, pursuant to 18 U.S.C. §
3614, the Court can resentence me to any sentence which might originally have been imposed in
my case.

               (6)         I agree to the following provisions regarding payment of restihition:

                      1.   I agree to send all payments made pursuant to the court's restitution order
                           to the Clerk of the Court at the following address:

                           Clerk of the Court
                           351 SW Temple
                           Salt Lake City, UT 84101

                     n. With each payment to the Clerk of the Court made pursuant to the District
                        Court's restitution order, I will provide the following information:

                               I. My name and Social Security number;

                              2. The District Court and the docket number assigned to this case;

                              3. Tax year(s) or period(s) for which restitution has been ordered; and

                              4. A statement that the payment is being submitted pursuant to the
                                 District Court's restitution order.

                     iii. I agree to include a request that the Clerk of the Court send the
                          information, along with my payments, to the IRS address below:



                                                    IO
  Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 11 of 17




                               IRS-RACS
                               Attn: Mail Stop 6261, Restitution
                               333 W. Pershing Ave.
                               Kansas City, MO 64108

                   1v. I also agree to send a notice of any payments made pursuant to this
                       agreement, including the information listed in the previous paragraph, to
                       the IRS at the following address:

                               IRS-RACS
                               Attn: Mail Stop 6261, Restih1tion
                               333 W. Pershing Ave.
                               Kansas City, MO 64108

             g. Waiver of Interest. The United States agrees to recommend that the Comt waive
interest for fines and restitution assessed against me.

           h. Forfeiture.

               (I)     I agree to forfeit my interest in all property acquired from or traceable to
my offenses and all property that was used to facilitate my offenses, including, but not limited to,
the following specific property:

               The assets listed in Exhibit A.

               (2)      I have no information about the money transferred by Washakie or UFS to
Order-related entities including the pmpose or legitimacy of the transfers. I will not contest the
United States' tracing of proceeds of the mail fraud scheme and/or proceeds involved in the
money laundering schemes from Washakie or UFS to the properties listed in Exhibit A.

                 (3)    I agree to a forfeihll'e MONEY JUDGlvlENT of$511,842,773. This
amount is equal to the value of any property, real or personal, constituting or derived from
proceeds traceable to the mail fraud conspiracy and not available for forfeitme as a result of any
act or omission of the defendant(s) for one or more of the reasons listed in 21 U.S.C. § 853(p). 1
Additionally, I agree to a forfeiture MONEY JUDGMENT of at least $511,842,773, which is
equal to the value of all propetty involved in the money laundering conspiracy and not available
for forfeiture for one or more of the reasons listed in 21 U.S.C. § 853(p) as a result of any act or
omission of the defendant(s). The money judgments will run concurrently.

                (4)    I acknowledge that to the extent proceeds of the mail fraud scheme
charged in count one or prope1ty involved in the money laundering counts in this agreement can
be traced to the propetty covered by this agreement, my interest in that prope1ty is subject to



1 The government will move to partially satisfy the forfeiture money judgment to the extent of
the value it obtains, after deducting costs, from successfully forfeiting specific assets.


                                                 11
  Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 12 of 17




forfeiture because it represents the proceeds of illegal conduct or helped facilitate illegal conduct.

                 (5)      I agree that all such prope1ty may be forfeited in either an administrative,
civil and/or criminal judicial proceeding. I agree that I will not make a claim to the propetty or
otherwise oppose forfeiture in any such proceedings, and I will not help anyone else do so. If I
have already made such a claim, I hereby withdraw it. I further agree that I will sign any
necessary documents to ensure that clear title to the forfeited assets passes to the United States,
and that I will testify trnthfully in any judicial forfeiture proceeding. In addition, I agree that I
will not make any claim to propetty forfeited by any other defendant in this case.

               (6)      I hereby waive any claims I may have against the United States regarding
the seizure and forfeiture of the property covered by this agreement.

                (7)    I hereby waive the requirements regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment.

               (8)    I hereby waive any constitutional or statutory challenges to the forfeiture
covered by this agreement, including that the forfeiture is an excessive fine or punishment.

                (9)     I agree to repatriate to the jurisdiction of the District of Utah any property
listed in the Second Superseding Indictment (including the funds described in paragraph 34(e)),
any property listed in Exhibit A that is outside the court's jurisdiction, and any other propetty
that is connected to, the proceeds of, or involved in the charges in the indictment. For real
propetty that is connected to, the proceeds of, or involved in the charges in the indictment, but is
outside the jurisdiction of the court, I agree to identify to the United States Attorney's Office
such properties within thitty days of signing this agreement; to sell those properties within six
months of signing this agreement; and to repatriate the proceeds from the sale of such propctties
within ten days of receipt along with an accounting from a title company or its equivalent that
details the disposition of funds.

               (I 0) If in its sole discretion the U.S. Attorney's Office determines that the
defendant meets the criteria for restoration under Department of Justice and Money Laundering
and Asset Recovery Section (MLARS) policy, it agrees to recommend to MLARS through the
restoration process that payments the defendant makes on the forfeiture money judgment be
applied to reduce the amount the defendant owes on the restitution order. The defendant fmther
understands that MLARS retains the ultimate discretion whether to grant or deny any restoration
request. Upon approval of the restoration request, payments made on the forfeiture money
judgment will also satisfy the restitution order to the extent of such payments. The defendant
may make payments on the forfeiture money judgment by cashier's check or money order to
"United States Marshals Service," referencing the case number, and mailed to: United States
Marshals Service, ATTN: Dorothy Akins, 351 S. West Temple, Suite 4.200, Salt Lake City, UT
84101-1908.

       13.     I understand and agree that this plea agreement is solely between me and the
United States Attorney for the District of Utah, and Department of Justice, Tax Division, and



                                                  12
  Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 13 of 17




does not bind any other federal, state, or local prosecuting, administrative, or regulatory
authorities.

       14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                    *      *             *
       I make the following representations to the Court:

       I.     I am ~'1 years of age. My education consists of a high school education. I can
 read and understand English.

        2.     This Statement in Advance contains all terms of the agreement between me and
 the United States; ifthere are exceptions, the Court will be specifically advised, on the record,
 at the time of my guilty plea of the additional terms. I understand the United States and I
 cannot have terms of this plea agreement that are not disclosed to the Court.

       3.      No one has made threats, promises, or representations to me that have caused me
 to plead guilty, other than the provisions set forth in this agreement.

      4.      Neither my attorney nor the United States has promised me that I would receive
 probation or any other form ofleniency because of my plea.

       5.     I have discussed this case and this plea with my lawyer as much as I wish, and I
 have no additional questions.

       6.      I am satisfied with my lawyer.

        7.     My decision to enter this plea was made after full and careful thought; with the
 advice of counsel; and with a full understanding of my rights, the facts and circumstances of
 the case and the consequences of the plea. I was not under the influence of any drugs,
 medication, or intoxicants when I made the decision to enter the plea, and I am not now under
 the influence of any drugs, medication, or intoxicants.

       8.      I have no mental reservations concerning the plea.




                                                13
  Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 14 of 17




       9.      I understand and agree to all of the above. I know that I am free to change or
 delete anything contained in this statement. I do not wish to make changes to this agreement
 because I agree with the terms and all of the statements are correct.

       DATED this     \~t~ day of July, 2019



                                                        ache! Ann Kmgston
                                                       Defendant

        I cettify that I have discussed this plea agreement with the defendant, that I have fully
explained her rights to her, and that I have assisted her in completing this written agreement. I
believe that she is knowingly and voluntarily entering the plea with full knowledge of her legal
rights and that there is a factual basis for the plea.

       DATED this     \~ f\, day of July, 2019.




        I represent that all terms of the plea agreement between the defendant and the United
States have been, or will be at the plea hearing, disclosed to the Comt, and there are no
undisclosed agreements between the defendant and the United States.

       DATED this    ~ay of July, 2019.
                                                       JOHN W. HUBER
                                                       United States Attorney
                                                                t--



                                                       Richard M. Rolwing
                                                       Leslie A. Goemaat
                                                       Arthur J. Ewenczyk
                                                       Special Assistant United States Attorneys
                                                       John E. Sullivan
                                                       Senior Litigation Counsel




                                                  14
Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 15 of 17




                                       Exhibit A
                         Property the Defendant Agrees to F01feit

 a. The physical plant once known as Washakie Renewable Energy, LLC, located at 7550 W
    24000 N Plymouth, Utah, and all the equipment installed therein, and affixed thereto.

 b. Real property located at:

    I.   2072 East Creek Road, Sandy, Utah 84190 United States
    2.   16572 Somerset Ln., Huntington Beach, CA 92649
    3.   4400 S. 700 E., Salt Lake City, UT 84 l 07
    4.   4829 S. 3960 W., Taylorsville, UT 84129
    5.   4271S.1300 E., Salt Lake City, UT 84124
    6.    1415 W. Crystal Ave., West Valley City, UT 84119 (APN 15-22-476-016)
    7.   13 Acres FM 51 I @FM, Brownsville, TX 78521
    8.   24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcel #07-090-0002)
    9. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcel #07-03 7-000 I)
    I 0. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
         (Parcel #08-041-0004)
    I I. 24050 N. 600 W Plymouth Box Elder County, Utah 84330 United States (Parcel #08-
         041-0019)
    12. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 8433 United States
         (Parcel #08-041-0020)
    13. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcel #08-041-0025)
    14. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcel #08-041-0026)
    15. 24050 N. 600 W. Plymouth, UT 84330Box Elder County, Utah 84330 United States
         (Parcel 08-041-0027)
    16. 24050 N. 600 W. Plymouth Box Elder County, Utah 84330 United States (APN 08-
         041-0028)
    17. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcel 08-42-0018)
    18. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcei #08-045-0005)
    I 9. 24050 N. 600 W. Plymouth, UT 84330 Box Elder County, Utah 84330 United States
         (Parcel #08-052-0008)
    20. 2973 W. Mackay Meadows Pl., Salt Lake City, UT 84119
    21. 2338 S. 1360 W. Salt Lake City, UT 841I9
    22. Real property in the Corozal free-zone area of Belize
    23. 1305 W. Main, Mesa, AZ 85201 (APN: 134-31-005-F4)
    24. 3179 S. Village Pine Cove, West Valley City, UT 84128
    25. 8228 S. 2700 W., West Jordan, UT 84088
    26. 7504 S. 2200 W., West Jordan, UT 84084


                                           15
Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 16 of 17




        27. 1516 W. Culpepper Cir., Taylorsville, UT 84123
        28. Deep Creek Ranch Ibapah, UT 84034 (APN: 07-097-0-0004)
        29. 1401 W. Crystal Ave., West Valley City, UT 84119 (APN: 15-22-476-016)
        30. 3365 S. Diamond Ridge Cir., West Valley City, UT 84128 (14-27-351-036)
        31. 6710 S. 2700 W., West Jordan, UT 84084
        32. 1995 W. Alexander St., Salt Lake City, UT 84119
        33. 3062 E. Ensign Park Dr., Magna, UT 84044
        34. 13907 S. 2200 W., Bluffdale, UT 84065
        35. 3475 S. Centennial Rd., Magna, UT 84044
        36. 780 N 1100 W., West Bountiful, UT 84087
        37. 1533 W. Dowry Ct., Taylorsville, UT 84123 (APN: 21-15-409-040)
        38. 5090 S. I 130 W., Taylorsville, UT 84123 (APN: 21-11-303-008)
        39. 6938 W. Hunter Valley Dr., West Valley City, UT 84128 (APN: 14-27-330-010)
        40. Vacant Land, Woods Cross, UT 84087 (APN: 06-079-0083)
        41. APN: 15-25-230-024 Salt Lake City, UT
        42. 2928 S. 7200 W., Magna, UT 84044
        43. 1896 W. Seargant Dr., Salt Lake City, UT 84116 (APN: 08-27-108-008-0000
        44. 445 E. Wilson Ave., Salt Lake City, UT 84115
        45. 850 W. 600 N., West Bountiful, UT 84087
        46. 1672 W. Southgate Ave., West Valley City, UT 84119 (APN: 15-22-454-02 I)
        47. 7292 S. Redwood Rd., West Jordan, UT 84084
        48. 22555 N Frontage Rd, Portage, UT 84331 (APN: 08-052-0012)
        49. Box Elder County, Utah APN: 08-052-0014
        50. Box Elder County, Utah APN: 08-052-0006
        51. Box Elder County, Utah APN: 08-052-0005
        52. Box Elder County, Utah APN: 08-052-0004
        53. Box Elder County, Utah APN: 08-044-0004

 c. The following vehicles:

   i.      2010 Bugatti Veyron, Vehicle Identification Number ("VIN")
           VF9SC2C23AM795205;
  11.      2015 Lamborghini Aventador, VIN: ZHWUR1ZD2FLA03759;
  m.       2011 Cadillac Escalade, VIN: 1GYS4CEF8BR21761 O;
  1v.      2013 Lincoln MKX, VIN: 2LMDJ8JK8DBL49070;
   v.      2013 Audi Q7, VIN: WAILMAFEXDD009274;

 d. Proceeds from the sale of the following vehicles:

        1. 2008 Lamborghini Murcielago, VIN: ZHWBU37S78LA02905
        2. 2007 Ferrari 599, VIN: ZFFFC60A070156760
        3. Six Kenworth T660 trucks with the following VINs: 1XKAD49X9EJ418286;
           I XKAD49X9EJ4 I 8287; IXKAD49X9EJ4 I 8406; IXKAD49X9EJ418407;
           1XKAD49X9EJ417967; IXKAD49X9EJ423229.

 e. Property purchased in or traceable to the following transactions:


                                            16
Case 2:18-cr-00365-JNP-BCW Document 442 Filed 07/18/19 Page 17 of 17




      Date           Title Comoanv                      Bank Account       Amount
      08/23/2013     In West Title Services             Fidelity 1212      $377,131.52
      12/09/2013     In West Title Services             BofA 9516          $164,000.00
      03/06/2014     Sterling Drive                     Fidelitv 1212      $523,678.42
      03/07/2014     Service Link LLC                   USB 0221           $332,000.00
      03/14/2014     Kev Bank                           USB 0221           $284,000.00
      11/17/2014     American Secure Title              WRE4874            $407' 772.92
      3/20/2015      American Secure Title              WRE 5016           $417,393.97
      10/16/2015     American Secure Title              USB 0221           $326,427.56
      04/15/2015     American Secure Title              WRE 5016           $1,183,696.38


 f.      Any and all assets purchased or investments made using proceeds, whether through
         Washakie Renewable Energy, United Fuel Supply, SBK Holdings USA, Inc,, or SBK
         Holding AS (Turkey), or Speedy Lion Renewable Fuel Investments, LLC, and any gains
         from those investments, including the following:

    i.      Mobstar, LTD (Ireland)
   ii.      Vision Financial Markets, LLC
  iii.      Set-App Technologies, Turkey including the following real properties:
                                                             Parcel
             City       Town     Neighborhood Ada No.         No.       M2      Owner
           Istanbul   Besiktas       Ortakoy         38        19     287,00     Setap
           Istanbul   Besiktas     Kuru Cesme        172       18      80,00     Se tap
           Istanbul   Besiktas    Kuru Cesme        1283       5      198,00     Se tap
           Istanbul   Besiktas    Kuru Cesme       1283        6      225,75     Se tap
           Istanbul   Besiktas    Kuru Cesme       1283        7      276,25     Se tap

  1v.       Biopharma, Turkey
   v.       Isanne, SARL
  vi.       Komak Isi Yalitim Sistamleri Sanayi (Turkey)
 vn.        Doga Dogan
viii.       Mega Varlik Yonetim A.S.
  ix.       Accounts at Merrill Lynch

 g. All of the share interests and other equity of Beck's Sanitation, Inc., a Utah corporation,
    that Washakie Renewable Energy, LLC (signatory Jacob Kingston) purchased from Dan
    Magana in about July 2015.

 h. The outstanding balance of the loan owed by Zubair Kazi to SBK Holdings USA, Inc.;
    and

       I. Any and all interest payments made or owed by Zubair Kazi.
       2. Any and all principal payments made or owed by Zubair Kazi.


                                               17
